Citation Nr: 0618769	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  03-24 752	)	DATE
	)	
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for the veteran's left leg varicose veins with stasis 
dermatitis for the period on and after October 21, 2003.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1984 to November 
2000.

This appeal is of the remaining issue on appeal from an April 
2002 rating decision of the Department of Veterans Affairs 
(VA) Roanoke, Virginia, Regional Office (RO).  The veteran 
subsequently relocated, and the Baltimore, Maryland, RO 
currently has original jurisdiction of this claim.

In February 2005, the Board granted a higher initial rating 
prior to October 21, 2003, for left leg varicose veins with 
stasis.  The Board remanded the matter whether to stage the 
initial rating higher than 20 percent as of October 21, 2003, 
for additional development and adjudication.  The RO granted 
a 40 percent rating for the period beginning on October 21, 
2003.  The claim is returned to the Board to determine 
whether a yet higher rating for the period is warranted.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) ("the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded").  This decision does not 
repeat appellate review of the rating prior to October 21, 
2003, because that was the subject of the Board's final 
decision of February 2005.

The February 2005 Board decision remanded a claim for service 
connection for a colon disorder and a claim for a higher 
initial rating for deep venous insufficiency of the right 
lower extremity for further development and due process 
regarding  Those issues were respectively the subjects of 
June 2002 and April 2004 notices of disagreement.  VA issued 
a statement of the case on those issues in September 2005.  
The veteran did not perfect a timely appeal on either issue.  
Those issues are not on appeal.  They are not decided in this 
decision.

The veteran withdrew his substantive appeal from denial of 
initial compensable disability evaluation for dermatitis of 
the lower legs in a written statement received in June 2005.  
See 38 C.F.R. § 20.204 (2005).


FINDING OF FACT

The veteran has varicose veins of the left leg with deep 
venous insufficiency, periodic swelling, persistent stasis 
dermatitis, and occasional, but not persistent, ulceration, 
and no deep vein thrombosis.


CONCLUSION OF LAW

The schedular criteria for an initial rating greater than 40 
percent for left leg varicose veins and stasis dermatitis on 
and after October 21, 2003, are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.112, Diagnostic 
Code 7120 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Rating Varicose Veins

In review of claims for higher ratings, the Board considers 
all of the medical evidence of record, including the 
appellant's relevant medical history.  38 C.F.R. § 4.1 
(2005); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2005), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2005).

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).  The Board has issued 
its decision as to the staging prior to October 21, 2003, and 
the RO has considered further staging for the period 
beginning October 21, 2003.  Consequently, this decision does 
not prejudice the veteran's claim.  Bernard v. Brown, 4 Vet. 
App. 384, 389 (1993).

The criteria for a 40 percent rating for varicose veins are 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  The criteria for a 60 
percent rating for varicose veins are persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent rating requires massive 
board-like edema with constant pain at rest.  38 C.F.R. 
§ 4.112, Diagnostic Code 7120 (2005).

A VA examination of December 2000 diagnosed left leg varicose 
veins with stasis dermatitis.  The veteran complained of a 
chronic lower leg rash.  He clarified that when he incurred 
lower leg injuries, the "affected area did not heal 
properly."  On examination of the left lower extremity, the 
veteran exhibited varicose veins on the left medial thigh and 
calf which were relieved by elevation; scattered dark patches 
over the left "foreleg;" intact lower extremity deep 
circulation; and no skin crusting, ulceration, or 
exfoliation.

In his February 2003 notice of disagreement, the veteran 
advanced that his "legs" swelled on a daily basis.  He 
reported he could not stand for more than a "couple of 
hours" without experiencing subsequent leg swelling; and his 
stasis dermatitis covered most of his lower legs.

VA examination in March 2003 prominent varicosities of the 
left thigh and calf, venous stasis discoloration or 
dermatitis, and evidence of past but no current ulcerations.  
The examiner suspected a past deep venous thrombosis or other 
deep vein disease.  The examiner opined that the presentation 
was consistent with post-phlebitic syndrome and he planned a 
venous duplex study to confirm.

An October 2003 deep vein duplex study did not confirm deep 
venous thrombosis, but it revealed deep venous insufficiency 
with reflux in the common femoral artery in the left leg and 
an incompetent left greater saphenous vein with reflux in the 
sapheno-femoral junction.  Private examination in October 
2003 revealed ropey varicosities of the left upper thigh and 
left upper medial calf and evidence of venous stasis changes 
to the lower leg, including areas of previous ulceration.  
Planned treatment included continuous wearing of support 
stockings.  The prognosis was risk of future ulcerations if 
he did not wear the support stocking diligently.  Surgical 
treatment was not recommended.

At the October 2003 hearing on appeal, the veteran testified 
that his chronic left leg varicose veins had been 
consistently manifested by chronic leg swelling associated 
with prolonged standing and sitting, chronic stasis 
dermatitis, and occasional ulcerations.

VA examination in August 2005 revealed palpable varicose 
veins of the left leg in two areas, one on the thigh and one 
on the calf.  There were no ulcers.  There was an area of 
skin discoloration the examiner opined looked like eczema.  
The diagnosis was varicose veins mainly on the left thigh and 
left leg.

The veteran has never shown criteria of a 100 percent rating.  
The absence of ulcerations on any examination since 2000, or 
of complaint, treatment or report of ulcerations at any time 
under review in this decision shows the veteran does not have 
persistent ulcerations.  He is well rated at 40 percent.  In 
a June 2005 statement, the veteran noted his physician's 
comment that he is at risk for future ulcerations.  Assuming 
this is so, future risk is not a VA rating criterion.

The March 2003 VA examiner's suspicion of past thrombosis was 
not confirmed by the duplex study, so there is no basis to 
rate the disability as post-phlebitic syndrome.  The rating 
criteria for post-phlebitic syndrome are the same as for 
varicose veins, so if rated that way, the rating would be the 
same.  See 38 C.F.R. § 4.112, Diagnostic Code 7121 (2005).  
No other diagnostic code for rating venous disorders appears 
applicable to the facts in this case.  See 38 C.F.R. § 4.112.

The veteran's stasis dermatitis was previously rated 
separately.  It cannot be rated both as a discrete disability 
and as part of the varicose veins.  38 C.F.R. § 4.14 (2005).  
If rated separately, the 40 percent varicose vein rating 
would be excessive; it would correctly be rated 20 percent.  
To obtain a 40 percent rating by combining a separate rating 
for varicose veins and for eczema would require a 30 percent 
rating for eczema, see 38 C.F.R. § 4.25 Table I (2005).  
Nothing in the evidence suggests the veteran has stasis 
dermatitis or eczema of the left leg that meets or nearly 
approximates the criteria for a 30 percent rating for eczema.  
See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).  There is 
no benefit to the veteran of again disaggregating his skin 
and vein disability ratings.  The RO has obtained the highest 
rating of left varicose veins with stasis dermatitis that the 
rating schedule allows.

II.  Duty to Notify and to Assist

VA notified the veteran of the information and evidence 
necessary to substantiate his claim in letters of November 
2000, September 2002, and June 2005.  The initial letter 
informed him of the evidence needed to support his claim for 
service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his claim.  
Subsequent letters have specifically requested the veteran to 
inform VA where and how to obtain evidence not in his 
possession and notified him of his ultimate responsibility to 
submit evidence.  The initial letter pre-dated the initial 
adjudication of the underlying service connection claim, and 
VA has executed its duties to notify and assist as mandated 
in law and regulation applicable after the claim was 
initially substantiated.  38 U.S.C.A. §§ 5103(a), 7105 (West 
2002); 38 C.F.R. §§ 3.159(b), 19.26, 19.29 (2005).  VA has 
readjudicated the veteran's claim upon each receipt of 
evidence.  That the initial notice addressed service 
connection rather than the rating has not prejudiced the 
veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  In light of the outcome in this decision, the 
matter of notice of the effective date element of his claim 
is moot, and thus the omission has not caused prejudice to 
his claim.  Dingess v. Nicholson, 19Vet. App. 473 (2006).

VA has secured or obtained all evidence of which it had 
notice and authorization to obtain.  VA has examined the 
veteran several times, most recently subsequent to his last 
report of increased severity of the claimed disability.  
There has been no failure to obtain evidence of which VA must 
notify the veteran.  VA has discharged its duty to assist the 
veteran to substantiate his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (e) (2005).


ORDER

A disability evaluation for left leg varicose veins with 
stasis dermatitis greater than 40 percent on and after 
October 21, 2003, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


